Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US Patent 8,095,419) in view of Awadallah (US Pre-Grant Publication 2014/0067783), in view of Sanders et al. (US Pre-Grant Publication 2016/0103833), in view of Bryukhov et al. (US Patent 8,478,773). 

As to claim 1, Kapur teaches a computing device, comprising:  5 
a memory (see 4:38-58); and 
a processor device coupled to the memory (see 4:38-58) to: 
obtain a plurality of search sessions associated with a plurality of different users, where each search session of the plurality of search sessions comprises user input of one of the plurality of users that identifies a search query (see 5:23-43. A user profile maintains a user score and session scores, wherein a session is a group of queries that are related in some manner. See 5:58-66, which indicates that a user score is comprised of multiple session scores, wherein each given session score is calculated individually. See 7:25-35 and Figure 2 for indications that multiple users are tracked, wherein a score is calculated based on a “selection of one or more users”);  
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see 7:60-8:20. A search score is calculated from a plurality of search sessions. Each of the search sessions has an individually calculated score, wherein each given session score may be categorized as a “query type.” As noted in 8:5-15, a query type is indicative of an outcome of a search session),

a second search session is classified as a conversion result based on a selection of a search result from an initial search query (see 8:5-15. One of the query types is a “success” query type); and 
calculate a failure intensity value for the plurality of search sessions … based on a combination of weighted values of the plurality of search 15 sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions (see 7:40-8:19 for the definition of attributes involved in scoring a search session, and 8:20-32 for how the attributes, including the result categories, are used to determine a score for the search session. 8:40-9:14 for calculating a user score. This is a “failure intensity value for the plurality of search sessions”), and
…
wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions … (see 8:40-9:14. The values from all of the search sessions are used to determine a single user search score); 
produce a report comprising an indication of the failure intensity value for the plurality of search sessions (see 8:40-9:14. A report of the scoring is produced and output to the system), and
present the report on a display device (see 9:15-35. A user’s search score, which is a reporting indicating a failure intensity value for the plurality of search sessions, is produced and output). 
Kapur does not explicitly show:
wherein a weighted value for the conversion result is less than a weighted value for the refinement result,
calculate a failure intensity value for the plurality of search sessions associated with the plurality of different users … wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users;
identify in the report the weighted value for each of the conversion result and the refinement result; and
Awadallah teaches: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result (see [0006]-[0009]. A value above a threshold when judging failure intensity may be considered to be a “dissatisfaction,” thus a value below the threshold may considered a satisfaction. It is noted that, when determining dissatisfaction, conversion results receive less score than refinement results). 
The Examiner notes that the claims are directed towards calculating a “failure intensity,” wherein a higher score indicates a greater degree of failure of a search and a lower score shows a greater degree of success of a search (see Applicant’s specification, paragraphs [0018]-[0019] for a description of the failure intensity value, and paragraphs [0033]-[0043] for specific numbers. A score of 0.0 is a score of a search that was completed successfully, or with a conversion result (see Applicant’s specification, paragraph [0033]). Thus, the claims are directed towards calculating a “failure intensity,” on a scale measuring “failure” as receiving a higher score and “success” receiving a lower score. 
Kapur can be characterized as teaching a, to use similar language, “success intensity” score. It takes into account the same factors and outcomes as the claim language. The values of the weights are oriented in the opposite direction, wherein “success” receives a higher score and “failure” receives a lower score. As noted in 8:5-15 of Kapur a success (conversion) increases search score positively, while a retry (refinement) may be negative or neutral. So, in Kapur, measuring “success” means weighting a conversion higher than a refinement. 
However, it would be obvious to one of ordinary skill in the art that using Kapur to measure “failure” would be taking the same attributes and outcomes present in Kapur and orient the scores in the opposite direction – with a conversion being weighted lower than a refinement. Or, to put another way, the value of an attribute towards a measurement of “failure” in Kapur considers conversion as a less indicative of failure than refinement. 
Awadallah is cited to show an explicit example of an invention wherein, when measuring the outcome of a query on a scale of dissatisfaction (or failure), higher scores are a greater indication of dissatisfaction than lower scores.
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Awadallah because bother references are directed towards measuring the outcome of a query, and Awadallah would provide to Kapur additional factors to consider and recognize in the elements of dissatisfied query responses, which will aid Kapur in performing a more thorough analysis. 
Sanders teaches: 
obtain a plurality of search sessions associated with a plurality of different users, where each search session of the plurality of search sessions comprises user input of one of the plurality of users that identifies a search query (see paragraph [0049]. The system of Sanders generates an aggregate satisfaction score comprising the “overall positive or negative engagement of users with the query result when provided in response to the query. In some implementations, the aggregate satisfaction score is generated from all user satisfaction scores determined by the system.” Thus, Sanders shows a plurality of search sessions associated with a plurality of different users, and a set of user satisfaction scores in response to a query of each user); 
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session … (see paragraph [0049]. Each of the search sessions of each user is scored. These scores are used to generate the aggregate satisfaction score); 
calculate a failure intensity value for the plurality of search sessions associated with the plurality of different users … wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users (see paragraph [0049]. A single aggregate satisfaction value is formed, wherein the aggregate satisfaction value is generated from all user satisfaction scores from different users). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Sanders because bother references are directed towards measuring the outcome of a query, and Sanders would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including a response from a community of members. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.
Bryukhov et al. teaches: 
produce a report comprising an indication of the failure intensity value for the plurality of search sessions (see 5:37-50 and 8:3-16 and Figure 3. A histogram is generated, much like in Kapur 8:40-9:14. Also see 8:16-56, which shows that the histogram may include dissatisfied counts for each query and is used to identify a failure intensity), and
identify in the report the weighted value for each of the conversion result and the refinement result (see 8:15-56. The histogram contains subcounts reflecting refinement counts and conversion counts); and
present the report on a display device (see 5:37-50. Figure 3 shows presenting a histogram of search queries). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Bryukhov because bother references are directed towards measuring the outcome of a query, and Bryukhov would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including analyzing the results of user satisfaction to provide more appropriate responses to a user. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.



As to claim 6, Kapur as modified teaches the computing device of claim 1, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the 25 outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as an abandonment result where a user does not select any result returned from the search session (see Kapur 8:5-15); and 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, 30 where the weighted values are based on the one or more result categories of the18 plurality of search sessions, the processor device is further to use a weighted value of an abandonment penalty value for the abandonment result (see Kapur 8:5-15). 

As to claim 7, Kapur as modified teaches the computing device of claim 6, wherein the processor device is further 5 to determine the abandonment penalty value based on at least one of the group consisting of a user input and a stored system value (see Kapur 7:60-8:40). 

10As to claim 9, Kapur teaches the computing device of claim 1, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the outcome of the search session, the processor device is further to classify at least 15 one search session of the plurality of search sessions as one resulting in an initiation of a support case where the support case is initiated for the search session (see Awadallah paragraph [0033]. A query reformulation, which is an initiation of a “support case,” may be initiated. Also see paragraph [0031] - [0032], which discuss how search engine switching events are monitored and may indicate dissatisfaction with a query. A search engine switch is the opening of a “support case.” Also see Kapur 8:5-15, wherein support cases such as guided retries may be offered); and 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, 20 where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted value of a case creation penalty value for a case initiation result (see Awadallah paragraph [0033]. Query reformulations are taken into account in determining whether a user is dissatisfied with the query. Also see paragraphs [0031] - [0032], which indicate “support case” switching being valued in determining dissatisfaction).

As to claim 10, Kapur as modified teaches the computing device of claim 9, wherein:  25 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as a deflection result where a solution is found for the support case created for the search session (see Awadallah paragraph [0034]. A satisfied query is one in which an answer has presumably been found); 30 and19 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted 5 value of zero for the deflection result (see Awadallah paragraph [0034]. A satisfied query is one in which an answer has presumably been found, would have a weight for determining that a query has been satisfied, rather than dissatisfied. Also see Kapur 8:5-15, wherein support cases such as guided tries may be offered, which offers a neutral weight). 

As to claim 11, Kapur as modified teaches the computing device of claim 9, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the 10 outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as either a resolved result where a solution found for the support case created for the search session is new or a previously resolved result where the solution found for the support case created for the search session is not new (see paragraph [0034]. A query is indicated to be satisfied if a new result is discovered, even as a result of switching search engines); and  15 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted value of zero for the resolved result and to use a weighted value of a previously 20 resolved penalty value in case of a previously resolved result (see paragraph [0034]. A search query that as a discovered result will be marked as satisfied. Also see Kapur 8:5-15, wherein support cases such as guided tries may be offered, which offers a neutral weight). 

As to claim 12, Kapur teaches a computer program product for calculating a failure intensity value for a plurality of search sessions associated with a plurality of different users, the computer program product stored on a non-transitory computer readable storage medium and including instructions configured to cause a processor device to:
obtain the plurality of search sessions associated with the plurality of different users, where each search session of the plurality of search sessions comprises user input of a user of the plurality of different users and identifies a search query (see Kapur 5:23-43, 5:58-66, 7:25-35, Figure 2, and the explanation of claim 1);
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see Kapur 7:60-8:20 and the explanation of claim 1), 
wherein a first search session is classified as a refinement result based on the first search session comprising a plurality of search queries (see Kapur 7:60-8:20 and the explanation of claim 1),
a second search session is classified as a conversion result based on a selection of a search result from an initial search query (see Kapur 7:60-8:20 and the explanation of claim 1), and
a third search session is classified as an abandonment result based on a lack of a selection by the user of any result returned from the search query (see Kapur 7:60-8:20 and the explanation of claim 1);
calculate the failure intensity value for the plurality of search sessions … based on a combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions (see Kapur 8:20-32 and 8:40-9:14 and the explanation of claim 1), and
wherein a weighted value for the conversion result is [different] than a weighted value for the refinement result (see Kapur 8:5-15), and
wherein a weighted value for the abandonment result is [different] than the weighted value for the conversion result and [different] than the weighted value for the refinement result (see Kapur 8:5-15),
when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions (see Kapur 8:40-9:14 and the explanation of claim 1) …
produce a report comprising an indication of the failure intensity value for the plurality of search sessions (see Kapur 8:40-9:14 and the explanation of claim 1)
present the report on a display device (see 9:15-35 and the explanation of claim 1). 
Kapur does not explicitly teach: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result, and
wherein a weighted value for the abandonment result is greater than the weighted value for the conversion result and less than the weighted value for the refinement result,
calculate the failure intensity value for the plurality of search sessions associated with the plurality of different users …
when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users. 
…
identify in the report the weighted value for each of the conversion result, the refinement result, and the abandonment result; and
Awadallah teaches: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result (see [0006]-[0009]. A value above a threshold may be considered to be a “dissatisfaction,” thus a value below the threshold may considered a satisfaction. It is noted that, when determining dissatisfaction, conversion results receive less score than abandonment results), 
wherein a weighted value for the abandonment result is greater than the weighted value for the conversion result and less than the weighted value for the refinement result (see [0006]-[0009] and [0033]. An abandonment result is a greater dissatisfaction than a conversion result, but may result in less than the value for a refinement result due to additional factors involving refining a query by switching search engines, including those described in paragraph [0033]). 
As explained in the rejection of claim 1, the Examiner notes that the claims are directed towards calculating a “failure intensity,” wherein a higher score indicates a greater degree of failure of a search and a lower score shows a greater degree of success of a search (see Applicant’s specification, paragraphs [0018]-[0019] for a description of the failure intensity value, and paragraphs [0033]-[0043] for specific numbers. A score of 0.0 is a score of a search that was completed successfully, or with a conversion result (see Applicant’s specification, paragraph [0033]). Thus, the claims are directed towards calculating a “failure intensity,” on a scale measuring “failure” as receiving a higher score and “success” receiving a lower score. 
Kapur can be characterized as teaching, to use the language of the current invention, a “success intensity” score. It takes into account the same factors and outcomes as the claim language. The values of the weights are oriented in the opposite direction, wherein “success” receives a higher score and “failure” receives a lower score. As noted in 8:5-15 of Kapur a success (conversion) increases search score positively, while a retry (refinement) may be negative or neutral. So, in Kapur, measuring “success” means weighting a conversion higher than a refinement, and may mean weighting a refinement as lower than an abandonment (see 8:5-15, wherein both abandonment and refinement are negative). 
However, it would be obvious to one of ordinary skill in the art that using Kapur to measure “failure” would be taking the same attributes and outcomes present in Kapur and orient the scores in the opposite direction – with a conversion being weighted lower than a refinement or an abandonment. Or, to put another way, the value of an attribute towards a measurement of “failure” in Kapur considers conversion as a less indicative of failure than refinement or abandonment, and a lengthy refining may be more an indication of failure than an abandonment. 
Awadallah is cited to show an explicit example of an invention wherein, when measuring the outcome of a query on a scale of dissatisfaction (or failure), higher scores are a greater indication of dissatisfaction than lower scores.
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Awadallah because bother references are directed towards measuring the outcome of a query, and Awadallah would provide to Kapur additional factors to consider and recognize in the elements of dissatisfied query responses, which will aid Kapur in performing a more thorough analysis. 
Sanders teaches: 
obtain the plurality of search sessions associated with the plurality of different users, where each search session of the plurality of search sessions comprises user input of a user of the plurality of different users and identifies a search query (see paragraph [0049]. The system of Sanders generates an aggregate satisfaction score comprising the “overall positive or negative engagement of users with the query result when provided in response to the query. In some implementations, the aggregate satisfaction score is generated from all user satisfaction scores determined by the system.” Thus, Sanders shows a plurality of search sessions associated with a plurality of different users, and a set of user satisfaction scores in response to a query of each user); 
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see paragraph [0049] and the rejection of claim 1) …
calculate the failure intensity value for the plurality of search sessions associated with the plurality of different users … when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users (see paragraph [0049]. A single aggregate satisfaction value is formed, wherein the aggregate satisfaction value is generated from all user satisfaction scores from different users). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Sanders because bother references are directed towards measuring the outcome of a query, and Sanders would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including a response from a community of members. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.
Bryukhov et al. teaches: 
produce a report comprising an indication of the failure intensity value for the plurality of search sessions (see 5:37-50 and 8:3-16 and Figure 3. A histogram is generated, much like in Kapur 8:40-9:14. Also see 8:16-56, which shows that the histogram may include dissatisfied counts for each query and is used to identify a failure intensity), and
identify in the report the weighted value for each of the conversion result, the refinement result, and the abandonment result (see 8:15-56. The histogram contains subcounts reflecting conversion counts, refinement counts, and abandonment counts); and
present the report on a display device (see 5:37-50. Figure 3 shows presenting a histogram of search queries). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Bryukhov because bother references are directed towards measuring the outcome of a query, and Bryukhov would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including analyzing the results of user satisfaction to provide more appropriate responses to a user. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US Patent 8,095,419) in view of Awadallah (US Pre-Grant Publication 2014/0067783), in view of Sanders et al. (US Pre-Grant Publication 2016/0103833), in view of Bryukhov et al. (US Patent 8,478,773), and further in view of Dumon (US Pre-Grant Publication 2010/0262495). 

As to claim 8, Awadallah teaches the computing device of claim 6.
Awadallah does not teach wherein the abandonment penalty value is one half. 
Dumon teaches (see paragraph [0066] for having a score modifier of one half for an observed listing score for the relevance of a result). 
Awadallah does teach to factor not completing a search into a determination of whether a query is satisfactory (see paragraph [0031]-[0033]), where not completing a search indicates that a result is unsatisfactory. Awadallah provides no explicit score. Dumon shows that a score modifier of one half is obvious to one of ordinary skill in the art when combining element scores when taking into account observed listing scores, such as not completing a search in Awadallah. This information will allow an administrator to properly weigh observed reactions to search results in Awadallah.  

Response to Arguments
Applicant’s arguments directed to the amended subject matter with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive. 

Applicant argues on page 7 that “none of the cited references teach or suggest the use of weighted values to calculate a failure intensity value for a plurality of search sessions associated with a plurality of different users, wherein the weighted values are based on the one or more result categories of the plurality of search sessions, for the reasons provided in the previous responses.”
In response to this assertion, the Examiner notes that the cited references do teach and suggest the use of weighted values to calculate a failure intensity value for a plurality of search sessions associated with a plurality of different users, wherein the weighted values are based on the one or more result categories of the plurality of search sessions, for the reasons provided in the previous responses.
Kapur shows that a user score is comprised of multiple search scores (see 5:58-66). Kapur shows the calculation of a user score, wherein the score takes into account the result category for a search and is scored differently based on the result category for the search (see 7:60-9:14). 10 The score attributes, depending on the search classification, are explicitly weighted. Awadallah teaches the existence of a threshold such that weighted values above the threshold represent dissatisfaction and weighted values below the threshold indicate satisfaction (see paragraph [0009]). Sanders shows a plurality of search sessions associated with a plurality of different users, and a set of user satisfaction scores in response to a query of each user (see paragraph [0049]). Combined, with newly cited reference Bryukhov et al. (US Patent 8,478,773), the references render the claimed subject matter obvious for the reasons stated in the rejection above. 

In response to Applicant’s arguments directed towards the newly added subject claimed matter, the Examiner notes that the newly added claimed subject matter is taught by the references as outlined in the rejection above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152